Citation Nr: 0605660	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  01-05 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
back disorder, described as lumbar spondylosis.

2.  Entitlement to a rating in excess of 10 percent for a 
right ankle disorder.

3.  Entitlement to a rating in excess of 10 percent for 
postoperative residuals of the right index finger.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto, Rico.  During the pendency of the veteran's 
appeal, his claims file was transferred to the RO in 
Pittsburgh, Pennsylvania.  

The veteran's case was remanded for additional development in 
June 2003.  


The issues of entitlement to a rating in excess of 20 percent 
for a back disorder, described as lumbar spondylosis, and 
entitlement to a rating in excess of 10 percent for a right 
ankle disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's postoperative residuals of the right index 
finger are manifested by subjective complaints of pain, a 
range of motion of flexion in the proximal interphalangeal 
(PIP), distal interphalangeal (DIP), and metacarpophalangeal 
(MCP) joints to 90 degrees and extension to 0 degrees and 
ability to touch the transverse crease of the palm, with no 
evidence of ankylosis, or amputation.   


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for the veteran's postoperative residuals of the 
right index finger are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5153, 5225 (2002) and 38 C.F.R. § 4.71a, 
Diagnostic Codes 5153, 5225, 5229 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from August 1984 to 
September 1992.  He submitted his original claim for 
disability compensation benefits in January 1993.

He was afforded a VA general medical examination in February 
1993.  The veteran had a history of a fracture of the right 
index finger.  The examiner noted that there was an old, 
large traumatic wound in the right hand with nerve and tendon 
section at level of metacarpal phalangeal joints volar 
aspect, paresthesia of the medial aspect of the hand and 4th 
finger.  The examiner also reported the history of a fracture 
of the right index middle phalanx and said that it was well 
healed and asymptomatic.  

The veteran was granted service for status post right index 
finger fracture in May 1993.  He was awarded a noncompensable 
disability rating.  The veteran was also denied service 
connection for nerve section, right hand, ring and little 
fingers, root, at the level of metacarpophalangeal joints as 
existing prior to service.

VA outpatient treatment records for the period from March 
1998 to July 2000 do not reflect treatment for any complaints 
involving the right index finger.  The veteran suffered an 
injury to his right 5th finger in March 1999 and experienced 
a left 3rd trigger finger.

The veteran was afforded a VA orthopedic examination in 
November 2000.  He reported that he had not been seen by a 
doctor for his right index finger in the last year.  The 
examiner said that there were no precipitating factors for 
the right index finger pain.  He experienced no acute attack 
involving the right index finger.  The examiner stated that 
there was no evidence of ankylosis.  The range of motion was 
reported as 100 degrees of flexion and 0 degrees of extension 
for the proximal interphalangeal (PIP), distal 
interphalangeal (DIP), and metacarpophalangeal (MCP) joints.  
There was no evidence of painful motion or instability, 
weakness, tenderness, abnormal movement or guarding of 
movement of the right index finger, right wrist, and hand.  
The veteran was able to touch the tip of the right thumb and 
the tip of all the fingers of the right hand.  He also could 
touch the median transverse fold of the palm of the right 
hand.  The diagnosis was postoperative right index finger.

The veteran's case was forwarded to the Board in December 
2001.  The Board notified the veteran that the Board would 
conduct additional development in February 2003.

The veteran was afforded a VA hand examination in March 2003.  
The veteran said he had had two episodes of acute pain in his 
right index finger in the last year.  He did not seek medical 
attention but used Naproxen to treat his pain.  The veteran 
related that, when he would experience severe pain, he would 
work from home and his wife would perform data entry for him.  
The examiner reported that on physical examination the 
veteran was limited additionally by mild pain upon repetitive 
use but had a functional index finger with no excess 
incoordination, fatigability, or weakness.  The examiner 
opined that the veteran was functional in his job in spite of 
the right index finger disability.  The examiner further 
reported that precipitating factors for the veteran's pain 
were writing, and doing data entry on the computer.  He would 
use medications and liniment to relieve the pain.  The 
examiner stated that there were no anatomical defects of the 
right index finger.  There was a healed scar of the right 
index finger of the dorsum which was not tender to palpation.  

The examiner said that there were no functional defects of 
the right hand or right index finger.  The veteran was noted 
to be able to touch the tip of the right thumb and all of the 
fingers of the right hand.  He could also touch the median 
transverse fold of the palm of the right hand.  The examiner 
reported that the veteran's grip strength was 5/5 and that 
this was normal.  There was no ape hand or griffin claw 
deformity.  The veteran could spread the fingers on his right 
hand and the reverse.  There was no atrophy of the thenar or 
hypothenar muscles of the right hand.  The veteran was able 
to open and close the hand without problems.  The examiner 
also said that the MCP, PIP, and DIP joints had flexion to 90 
degrees and extension to 0 degrees.  The diagnosis was right 
index finger residuals, postoperative.  

The RO increased the veteran's disability rating to 10 
percent by way of a rating decision dated in October 2003.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

The Board notes that the rating criteria for ankylosis and 
limitation of motion of the fingers were amended in July 
2002.  See 67 Fed. Reg. 48,784-48,787 (July 26, 2002).  The 
changes were effective as of August 26, 2002.  The veteran 
was not provided with the information regarding the change in 
regulations at the time of the October 2003 rating decision.  
However, the veteran's right index finger disability is 
evaluated at the maximum level and any failure to provide the 
change in regulations did not prejudice the veteran.  Neither 
the prior or amended rating criteria allow for a higher 
rating than 10 percent in this case.  The Board will evaluate 
the veteran's claim under both sets of rating criteria 

Prior to August 26, 2002 the rating criteria provided that a 
10 percent rating was warranted for either favorable or 
unfavorable ankylosis of the index finger of the hand (for 
both the major and minor hand).  38 C.F.R. § 4.71a, 
Diagnostic Code 5225 (2002).  Extremely unfavorable ankylosis 
was rated as amputation under Diagnostic Code 5153.  
38 C.F.R. § 4.71a.  Amputation of the index finger warrants a 
20 percent rating if it is without metacarpal resection, at 
the proximal interphalangeal joint, or proximal thereto.  Id.

Subsequent to August 26, 2002, the rating criteria for 
amputation did not change, but the rating criteria for 
ankylosis of the fingers did, and a rating based on 
limitation of motion of the fingers was added.  Under the new 
rating criteria, a 10 percent rating is still the maximum for 
either favorable or unfavorable ankylosis of the index finger 
of either hand.  38 C.F.R. § 4.71a, Diagnostic Code 5225 
(2005).  

In addition to ankylosis, the amended rating criteria 
instruct that disability of the finger is to be considered 
under the amputation codes, and whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand.  The same 20 percent rating is applicable for extremely 
unfavorable ankylosis if it is without metacarpal resection, 
at the proximal interphalangeal joint, or proximal thereto.  
38 C.F.R. § 4.71a, Diagnostic Code 5153 (2005).  A 10 percent 
rating is available for evaluation for limitation of motion 
of the index finger with a gap of one inch (2.5-centimeter 
(cm)) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or, with extension limited by more than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2005).

In this case the veteran's postoperative residuals of the 
right index finger have been evaluated as ankylosis and 10 
percent disabling under Diagnostic Code 5225.  This is the 
maximum schedular rating available under that diagnostic code 
under either the prior or amended regulations.  Thus an 
increased rating is not available under this diagnostic code.

The Board has also considered a possible 20 percent rating 
under Diagnostic Code 5153 for amputation of the index 
finger, rated as analogous to unfavorable ankylosis if it is 
without metacarpal resection, at the proximal interphalangeal 
joint, or proximal thereto.  There is no evidence of 
ankylosis or deformity of the right index finger, to include 
amputation.  A 20 percent rating under Diagnostic Code 5153, 
under either the prior or amended regulations, is therefore 
not warranted.

Under the amended regulations, Diagnostic Code 5229 provides 
for a 10 percent disability evaluation where there is 
limitation of motion of the index finger.  However, the 
veteran's finger has a range of motion that has been measured 
as between 0 degrees extension and 100 degrees flexion and 0 
degrees extension and 90 degrees flexion on his two most 
recent VA examination.  Moreover, the veteran is able to 
touch the fingertips of all of the other fingers on the right 
hand and to touch the median transverse crease.  There is no 
evidence of an impairment of the right hand related to the 
veteran's service connected disability.  Thus there is no 
basis to assign a separate 10 percent disability rating under 
Diagnostic Code 5229. 

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2004) in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's affected joints.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  There is no basis for a rating in excess of 10 
percent based on limitation of motion due to any functional 
loss as the veteran is receiving the maximum schedular rating 
for limitation of motion of the index finger.  See Johnston 
v. Brown, 10 Vet. App. 80 (1997).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a rating in excess of 10 percent for 
postoperative residuals of the right index finger.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).

The veteran's claim for an increased rating was received in 
July 2000, prior to requirement to provide the notice 
referenced supra.  Further, the initial unfavorable 
adjudication of his claim occurred in December 2000 with the 
denial of his claim for a compensable disability rating.  

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.  In correspondence dated 
in April 2001 the veteran was informed that if he felt his 
service-connected disability had increased in severity he 
could submit current medical evidence to support his claim.  
He was informed of what evidence was necessary to demonstrate 
and increase in disability.  He was asked to identify sources 
of treatment so that records could be obtained.  The RO also 
informed the veteran of VA's responsibilities in the 
development of his claim and what he was required to do.  The 
veteran was encouraged to submit his evidence to the RO.

The veteran responded by submitting his substantive appeal in 
May 2001.  He contended that the evidence of record supported 
his contention that the rating for his service-connected 
right index finger disability should be higher.  

The veteran's case was remanded in June 2003.  The RO 
considered additional evidence that was added to the record.  
In October 2003 the RO increased the veteran's disability 
rating to 10 percent.  He was provided with notice of the 
rating action as well as a copy of the rating decision that 
explained the basis for the increase to 10 percent but no 
higher.

The Board finds that the April 2001 letter to the veteran 
fulfilled VA's duty to notify the veteran regarding the 
evidence necessary to support his claim, including the duty 
to notify the veteran to submit any pertinent evidence in his 
possession.  Further, the October 2003 rating decision 
provided the veteran with notice of the basis for the 
increase in his disability rating.  

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  VA treatment records 
were obtained and associated with the claims file.  The 
veteran was afforded a VA examination.  His case was remanded 
for additional development in June 2003.  The veteran has not 
alleged that there is any outstanding evidence pertinent to 
his claim.


ORDER

Entitlement to an increased rating for postoperative 
residuals of the right index finger is denied.


REMAND

The veteran's case was previously before the Board in June 
2003.  At that time the veteran had been recently examined in 
March 2003.  The case was remanded to the RO for 
consideration of a change in the criteria used to evaluated 
disabilities of the spine.  See 67 Fed. Reg. 54,345-54,349 
(2002).  However, because of delays in the processing of the 
remand, the case was not returned to the Board for appellate 
review until late in 2005.  New VA examinations are necessary 
in order to properly, and fairly, assess the veteran's claim 
for increased ratings.  See Green v. Derwinski, 1 Vet. App. 
121 (1991).

Evidence of record also shows that the veteran is currently 
employed with a company and working in Saudi Arabia.  During 
his March 2003 VA examinations the veteran related that he 
received treatment for both his back and right ankle 
disabilities from his employer.  He also said that he missed 
worked as a result of his need to seek treatment.  The 
veteran has not been asked to provide records of this medical 
care or of missing work.  As the latest treatment records are 
dated in October 2000, such private medical records would be 
of assistance in evaluating the veteran's pending claim.

The veteran also informed a VA examiner that he was seen for 
back pain while home on vacation at the Ponce [Puerto Rico] 
Satellite Clinic, presumably a VA facility, in December 2002.  
The records were not requested or associated with the claims 
file.  A request for the records must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Further, as noted supra the Board remanded the veteran's 
claim so that his back disability could be evaluated using 
the new criteria.  Subsequent to the Board's remand, VA 
promulgated another change to the regulations used to 
evaluate disabilities of the spine.  This was done in August 
2003, with the changes effective as of September 26, 2003.  
See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003), codified at 
4.71a, Diagnostic Codes 5235-5243 (2005).  The RO issued a 
supplemental statement of the case (SSOC) that addressed the 
changes in regulations in a limited fashion in February 2004.  
The regulatory provisions were not provided in the pertinent 
laws and regulations section of the SSOC.  The criteria for a 
40 percent rating, under the most recent criteria, were 
included in a single sentence and the sentence was not clear 
in presenting the criteria.  Upon remand, a new SSOC should 
be issued that includes a clear description of the applicable 
rating criteria in the pertinent section of the SSOC.  

In light of the above, the veteran's case is REMANDED for the 
following actions:

1.  The RO should request the veteran to 
provide documentation reflecting time 
lost from work due to back or right ankle 
symptoms and to identify all health care 
providers who have provided treatment 
related to his back and right ankle since 
December 2000.  Evidence of record 
reflects treatment by his private 
employer as well as treatment at a VA 
facility since that time.  After securing 
the necessary releases, the RO should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran, to include records from the 
Ponce VA medical facility in Puerto Rico 
for December 2000.

2.  The veteran should be afforded the 
appropriate VA examinations to assess the 
current status of his of lumbar 
spondylosis and right ankle disabilities.  
The claims file and a copy of this remand 
should be made available to and reviewed 
by the examiner prior to the examination.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner should make all findings 
necessary to determine the current 
severity of the veteran's service-
connected disabilities.  The examiner 
should provide a complete rationale for 
any opinions expressed.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  The supplemental 
statement of the case must list all 
pertinent statutory and regulatory 
provisions, to include applicable rating 
criteria.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


